  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,        )
                              )
     Plaintiffs,              )
                              )    CIVIL ACTION NO.
     v.                       )      2:14cv601-MHT
                              )           (WO)
JEFFERSON S. DUNN, in his     )
official capacity as          )
Commissioner of               )
the Alabama Department of     )
Corrections, et al.,          )
                              )
     Defendants.              )

          PHASE 2A REVISED REMEDY SCHEDULING ORDER
                ON THE EIGHTH AMENDMENT CLAIM

    Based on the representations made on the record on

September 6, 2019, it is ORDERED that the remaining

deadlines and dates for the Phase 2A remedy scheduling

order for the Eighth Amendment claim are revised as

follows:
                                            OLD DATES     NEW DATES

STAFFING
In-person hearing on whether the court      11/15/19 at
should approve parties’ proposed mental-    10:00 a.m.
health staffing agreement (doc. no.
2606), subject to later determination as
to PLRA compliance.

Evidentiary hearing on whether parties’                   3/2/20 at
proposed mental-health staffing agreement                 10:00 a.m.
(doc. no. 2606) complies with the PLRA.                   (Stayed until
                                                          December 13,
                                                          2019)

SEGREGATION

Parties were to develop schemes to verify                 9/20/19 at
that defendants are now accurately and                    5:00 p.m.
timely identifying SMI inmates with
regard to segregation. This matter was
continued generally pending mediation and
resolution of the monitoring issue. The
parties are to file a joint statement as
to the status of this issue.

Evidentiary hearing on remedy for                         11/12/19 at
violations found in supplemental                          10:00 a.m.
liability opinion. (Doc. nos. 2353, 2397,
& 2398).

With regard to remedy for violations                      11/5/19
found in supplemental liability opinion,
parties to file briefs updating court as
to what the issues are and what documents
are relevant.

In-person Hearing on “segregation-like”                   11/12/19 at
issue.                                                    10:00 a.m.

With regard to the “segregation-like”                     11/5/19
issue, parties to file briefs updating
court as to what the issue is and what
documents are relevant.

Remedy for remaining violations found in    Under
initial liability opinion. Evidentiary      submission
hearing already held. Just need to issue
opinion.



                                    2
HOSPITAL-LEVEL CARE

Evidentiary hearing on whether parties’                       3/2/20 at
proposed stipulations comply with PLRA.                       10:00 a.m.
(Doc. no. 2383).                                              (Stayed until
                                                              December 13,
                                                              2019)
Vitek issue: Evidentiary hearing                              1/24/20 at
regarding most current facts surrounding                      10:00 a.m.
hospital-level care.

Vitek issue: Plaintiffs to file brief                         1/10/20
detailing (1) the most recent factual
circumstances regarding hospital-level
care and (2) why Vitek applies in light
of those circumstances.

Vitek issue: Defendants to file brief                         1/17/20
detailing (1) the most recent factual
circumstances regarding hospital-level
care and (2) why Vitek does not apply in
light of those circumstances.


SUICIDE PREVENTION

In-person hearing on whether the court      11/15/19 at
should approve parties’ most recently       10:00 a.m.
proposed suicide prevention measures
(doc. no. 2606), subject to later
determination as to PLRA compliance.

Evidentiary hearing of whether parties’                       3/2/20 at
most recently proposed suicide prevention                     10:00 a.m.
measures (doc. no. 2606) complies with                        (Stayed until
the PLRA.                                                     December 13,
                                                              2019)
Court’s remedial opinion and judgment for   (Stayed until
immediate relief regarding suicide          December 13,
prevention (doc. nos. 2525 and 2526).       2019)
Defendants’ motion to alter, amend, or      (Stayed until
vacate (doc. no. 2564).                     December 13,
                                            2019)
Interim suicide prevention order (doc.      In effect until
no. 2569)                                   December 13,
                                            2019




                                    3
DISCIPLINARY SANCTIONS

Evidentiary hearing of whether parties’                       3/2/20 at
proposed stipulations comply with PLRA.                       10:00 a.m.
(Doc. nos. 2384 & 2382).                                      (Stayed until
                                                              December 13,
                                                              2019)


MONITORING

Remedy. Evidentiary hearing already         Under
held. Just need to issue opinion.           submission as
                                            of December 13,
                                            2019 (Stayed
                                            until then.)

RESIDENTIAL TREATMENT AND STABILIZATION
UNITS

Remedy.   Evidentiary hearing already       Under
held. Just need to issue opinion.           submission


MISCELLANEOUS

Evidentiary hearing on whether the          3/2/20 at 10:00
following stipulations and orders comply    a.m. (Stayed
with the PLRA:                              until December
  --Intake (doc. nos. 1780 & 1794)          13, 2019)
  --Coding (doc. nos. 1779 & 1792)
  --Referral (doc. nos. 1786, 1814, &
1821)
  --Individual treatment plans (doc. nos.
1853 & 1865)
  --Psychotherapy and confidentiality
(doc. nos. 1893 & 1899)
  --Definition of SMI (doc. no. 1720)
  --Bibb segregation issues (doc. nos.
1748 & 1751)
  --Preplacement screening, etc. (doc.
nos. 1798, 1810, 1811, & 1815)
  --Removing SMIs from segregation (doc.
nos. 1855 & 1861)
  --Confidentiality (doc. nos. 1894 &
1900)
  --Mental-health understaffing (doc.
nos. 2283 & 2301)




                                      4
The parties are to file a joint statement   2/7/20 (Stayed
of ALL the orders, stipulations, and        until December
agreements (with document numbers cited)    13, 2019)
for which the court must make findings as
to whether they comply with the PLRA.

With citations to the record in support     2/12/20 (Stayed
of their arguments, the plaintiffs are to   until December
file a prehearing brief as to why these     13, 2019)
orders, stipulations, and agreements
comply with the PLRA.

With citations to the record in support     2/18/20 (Stayed
of their arguments, the defendants are to   until December
file a response as to why these orders,     13, 2019)
stipulations, and agreements do not
comply with the PLRA.

Pretrial conference on PLRA issue.          2/21/20 at
                                            10:00 a.m.
                                            (Stayed until
                                            December 13,
                                            2019)
    DONE, this the 9th day of September, 2019.

                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE




                                     5
